EXHIBIT 10.2

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT is made as of this 23rd day of August, 2006,
between Spherix Incorporated, a Delaware corporation (“Company”), and
________________ (the “Director”).

WHEREAS, the continued participation of the Director as a member of the
Company’s Board of Directors (the “Board”) is considered by the Company to be
important for the Company’s continued growth; and

WHEREAS, in order to give the Director an incentive to continue to participate
in the affairs of the Company, and as a component of the Director’s compensation
package for serving as a member of the Board, the Board has determined that the
Director shall be granted shares of the Company’s $0.005 par value Common Stock,
subject to the restrictions stated below, in accordance with the terms and
conditions of the 1997 Amended And Restated Stock Option Plan (the “Plan”).

THEREFORE, the parties agree as follows:

1.             Grant of Stock.

Subject to the terms and conditions of this Agreement and the Plan, the Company
hereby grants to the Director 7,752 shares of the Company’s Common Stock (the
“Stock”).

2.             Restrictions.

The Stock may not be sold, pledged or otherwise transferred until the date which
is one (1) year after the Director ceases to serve as a member of the Board. 
The period of time between the date hereof and the date the Stock becomes
transferable is referred to herein as the “Restriction Period.”

3.             Legend and Stock Transfer Instructions.

(a)                                  Any certificates representing the Stock
shall have endorsed thereon the following legend:

“The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation.”

(b)                                 Any Stock held in book entry account shall
be held subject to restrictive instructions consistent with Section 2 above.


--------------------------------------------------------------------------------




4.             Escrow.

Any certificate or certificates evidencing the Stock subject hereto shall be
delivered to and deposited with the Secretary of the Company as Escrow Agent in
this transaction.  The Stock may also be held in a restricted book entry account
in the name of the Director.  Such certificates or such book entry shares are to
be held by the Escrow Agent until termination of the Restriction Period, when
they shall be released by the Escrow Agent.

5.             Stockholder Rights.

During the Restriction Period, the Director shall have all the rights of a
stockholder with respect to the Stock except for the right to transfer the
Stock, as set forth in Section 2.  Accordingly, the Director shall have the
right to vote the Stock and to receive any cash dividends paid to or made with
respect to the Stock.

6.             Taxes.

The Director shall be liable for any and all taxes arising out of this grant of
Stock.  The Director acknowledges and agrees that the ultimate liability for all
tax-related items legally due by him is and remains the Director’s
responsibility and that the Company (i) make no representations nor undertakings
regarding the treatment of any tax-related items in connection with any aspect
of this grant of Stock; and (ii) does not commit to structure the terms or any
aspect of this grant of Stock to reduce or eliminate the Director’s liability
for tax-related items.

7.             Plan Information.

The Director agrees to receive copies of the Plan, the Plan prospectus and other
Plan information from the Company’s web site, including copies of any annual
report, proxy and Form 10-K.  The Director acknowledges that copies of the Plan,
Company’s Plan prospectus, Plan information and stockholder information are
available upon written or telephonic request to the Company’s Secretary.

8.             Miscellaneous.

(a)                                  The Company shall not be required (i) to
transfer on its books any shares of Stock of the Company which shall have been
sold or transferred in violation of any of the provisions set forth in this
Agreement, or (ii) to treat as owner of such Stock or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Stock
shall have been so transferred.

(b)                                 The parties agree to execute such further
instruments and to take such action as may reasonably be necessary to carry out
the intent of this Agreement.

(c)                                  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon delivery to
the Director at his address then on file with the Company.

2


--------------------------------------------------------------------------------




(d)                                 The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Director
with respect to the subject matter hereof, and may not be modified except by
means of a writing signed by the Company and the Director.  This Agreement is
governed by the laws of the State of Delaware.

(e)                                  The provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

SPHERIX INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Richard C. Levin,

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

 

[Name of Director]

 

Corporate Seal

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Katherine M. Brailer

 

 

 

 

Corporate Secretary

 

 

 

3


--------------------------------------------------------------------------------